Citation Nr: 0309546	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-13 861A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with the 
veteran's hospitalization at Holy Cross Hospital from January 
23 to January 27, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from June 1960 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of a June 1995 denial of the claim on 
appeal by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Washington, D.C.  The veteran lives in 
Florida, and the claims file was subsequently transferred to 
the St. Petersburg, Florida, Regional Office (RO).

The Board notes that, although a letter was sent by the Board 
to the veteran on the issue of the timeliness of the 
veteran's appeal of the issue currently for consideration, 
the Board has concluded that the veteran's appeal is timely.  
The veteran contended in an August 1996 statement that he had 
filed a Notice of Disagreement (NOD) to the June 1995 denial 
in March 1996, first with the Bay Pines, Florida, MC and then 
with the VAMC in Washington, D.C.  Although a NOD was not 
received by VA until August 1996, the Board finds that the 
veteran's contention that he sent a NOD to VA in March 1996, 
which would have been timely, is credible, because his 
contention related to the March 1996 submission was made at 
the time of the August 1996 statement and is consistent with 
his overall interest and actions in this case.  A Statement 
of the Case (SOC) was sent to the veteran in March 1999, and 
his Substantive Appeal was received by VA in July 1999.  The 
Board finds that the July 1999 substantive appeal was timely 
filed, because there is no evidence on file that the veteran 
was told that it had to be received by VA within either a 
year of the date of the original denial notice or within 60 
days of the date of the SOC.  See 38 C.F.R. § 20.302 (2002).

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services associated with 
the veteran's hospitalization at Fairfax Hospital from 
January 19 to January 21, 1995 was granted by VA during the 
appeal period.  The grant of benefits terminated the appeal 
as to that issue.

The Board notes that, effective July 12, 2001, regulations 
became effective which provide that VA will pay or reimburse 
for non-VA emergency services furnished to a veteran for non-
service connected conditions under certain circumstances.  
See 38 C.F.R. §§ 17.1000 - 17.1008 (2002).  One requirement 
for such payment or reimbursement is that a claim be filed 
within 90 days of the date on which the veteran was 
discharged from a facility which furnished emergency 
treatment or within 90 days of July 19, 2001.  See 38 C.F.R. 
§ 17.1004(d) (2002).  The current appeal is not governed by 
these new regulations but rather by regulations set forth 
below which relate to emergency care for a service connected 
disability.  The veteran's claim currently on appeal was not 
filed pursuant to 38 C.F.R. §§ 17.1000 - 17.1008 (2002) and 
so any issue under those regulations is not before the Board 
at this time.

REMAND

Regulations provide that, to the extent allowable, payment or 
reimbursement of the expenses of care not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized may be paid on the basis of a claim timely filed, 
under 3 conditions:
(a)	Care or services not previously authorized were 
rendered to a veteran in need of such care or services 
for an adjudicated service connected disability or for 
non-service connected disabilities associated with and 
held to be aggravating an adjudicated service connected 
disability;
(b)	Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and
(c)	VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120 (2002).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002). ; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the claims file reveals that VA has not fulfilled 
the duty to notify the veteran specifically as to what 
evidence is needed under the VCAA, as contemplated under 
controlling legal authority, to support his claim of 
entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with his 
hospitalization at Holy Cross Hospital from January 23 to 
January 27, 1995.  In Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
authorized the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" was invalid.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO to 
notify the appellant as follows:

We have a duty to notify you and your representative of 
any information and evidence needed to substantiate and 
complete a claim for VA benefits.  Information means 
non-evidentiary facts, such as your address and Social 
Security number or the name and address of a medical 
care provider who may have evidence pertinent to the 
claim.  In your case, evidence needed to substantiate 
your claim for reimbursement or payment of the cost of 
unauthorized private medical services associated with 
his hospitalization at Holy Cross Hospital from January 
23 to January 27, 1995, would be: evidence that care or 
services rendered to you by Holy Cross Hospital from 
January 23 to 27, 1995, were for your service connected 
disability of coronary artery disease with hypertension 
and an enlarged heart or for another service connected 
disability; and evidence that the VA Medical Center, 
Washington, DC, was not feasibly available to you from 
January 23, 1995, through January 27, 1995.  You are 
expected to obtain and submit such evidence needed to 
substantiate your claim, if you are able to do so.  

The RO should allow the appellant the period of time provided 
by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the appellant under the VCAA.  No action 
is required of the appellant until he receives further 
notice.  
 
In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



